      Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 1 of 12
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                         IN THE UNITED STATES DISTRICT COURT                           November 08, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                  HOUSTON DIVISION

 SETH BLACKWELL and                              §
 BRENNAN SHORT,                                  §
                                                 §
                Plaintiffs,                      §             C.A. NO. 4:19-cv-02311
 v.                                              §
                                                 §
 LILIS ENERGY, INC.,                             §
                                                 §
                Defendant.                       §

                              AGREED PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), IT IS HEREBY STIPULATED AND

AGREED by the undersigned counsel for Plaintiffs Seth Blackwell and Brennan Short

(“Plaintiffs”) and Defendant Lilis Energy, Inc. (“Lilis Energy”) (each a “Party” and, collectively,

the “Parties”), having agreed to a protective order governing the exchange and disclosure of certain

materials and information as part of this lawsuit pending before the United State District Court for

the Southern District of Texas, Houston Division (the “Court”), C.A. No. 4:19-cv-02311 (the

“Lawsuit”), and the Court being advised by the Parties in good faith that certain documents contain

confidential and proprietary information and that the production and disclosure of such documents

and information should be subject to the terms and conditions of this Agreed Protective Order

(“Protective Order”), it is therefore ORDERED THAT:

       1.      Each Party to this Protective Order may designate any document or information, or

portion thereof, disclosed through formal discovery in this Lawsuit, including but not limited to

demands for production of documents, information revealed in an interrogatory answer, or

testimony in deposition, hearing, or trial, as “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY.” Any document or testimony relating to matters that a producing Party deems in good

faith to be “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall be designated as such
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 2 of 12



either at the time of production or after its production in the manner set forth in paragraph 7. In the

event that a video or audio recording is so designated, the device or medium—including but not

limited to any video cassette, audio cassette, hard drive, CD-ROM, or jump drive—containing said

recording shall be affixed with a label marked with the word “CONFIDENTIAL.”

       2.      Material designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by

any Party to this Protective Order shall not be disclosed to anyone other than those Qualified

Persons described in paragraphs 5 and 6 and, in any event, shall not be used for any purpose other

than in connection with the preparation, trial, appeal, or settlement of this Lawsuit, the New York

Lawsuit, or the Texas Lawsuit, except by order of the Court after motion duly made and served

upon all Parties to this Protective Order. Under no circumstances may Confidential Material or

Attorneys’ Eyes Only Information be used for any non-Lawsuit related purpose or in any other

matter, controversy, mediation, arbitration, or litigation now pending or later filed other than the

Lawsuit or the Parties’ other litigation styled Lilis Energy, Inc. v. Brennan Short, No. 653547/2018

pending before the Supreme Court of the State of New York, County of New York (the “New

York Lawsuit”) and Seth Blackwell v. Lilis Energy, Inc., No. 2018-41512 pending before the

District Court of Texas, Harris County, 334th Judicial District (the “Texas Lawsuit”).

       3.      “Confidential Material” shall be any information or material a Party or third party

believes in good faith to contain confidential personal, commercial, financial, operational, or

business information, including but not limited to trade secrets, confidential or proprietary

financial information, operational data, well logs and other well data, business plans, competitive

analysis, accounting information and records, revenue and cost information.

       4.      “Attorneys’ Eyes Only Information” shall be information or documents the Party

believes in good faith constitutes a trade secret. The failure to designate documents as

“ATTORNEYS’ EYES ONLY” shall not be considered a waiver of trade secret status. The Parties


                                                  2
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 3 of 12



will attempt in good faith to use this designation as little as possible, but this Order in no way

limits the Parties’ ability to designate any and all appropriate documents, materials, and

information as “ATTORNEYS’ EYES ONLY,” subject to the non-designating Party’s right to

challenge the designation pursuant to this Order.

       5.      Disclosure of material designated as “CONFIDENTIAL” shall be limited to the

following Qualified Persons:

       5.1     The Parties in this Lawsuit;

       5.2     The Parties’ counsel of record in this Lawsuit, the New York Lawsuit, or the Texas

               Lawsuit who are engaged in the preparation of this Lawsuit, the New York Lawsuit,

               or the Texas Lawsuit for hearing or settlement, including their associates, clerks,

               paralegals, in-house investigators, stenographic personnel, and such other regular

               and temporary employees who assist counsel in the conduct of this Lawsuit, the

               New York Lawsuit, or the Texas Lawsuit including employees of any firm or

               litigation support vendor retained to reproduce the discovery material for use in

               accordance with this Protective Order;

       5.3     The Court and its presiding Judge, staff attorneys, secretaries, clerks, and

               stenographic personnel in connection with the trial and all hearings in this Lawsuit,

               the New York Lawsuit, or the Texas Lawsuit as well as any appellate court and

               appellate court staff in accordance with the terms of this Protective Order;

       5.4     Independent stenographic court reporters and videographers retained by the Parties,

               or by any of them, in connection with depositions taken as discovery in this

               Lawsuit, the New York Lawsuit, or the Texas Lawsuit in accordance with the terms

               of this Protective Order;




                                                 3
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 4 of 12



       5.5     To a mediator, retained by the Parties in connection with working towards a

               settlement of the claims in this Lawsuit, the New York Lawsuit, or the Texas

               Lawsuit;

       5.6     Independent potential and actual expert witnesses, technical consultants,

               investigators who need to be consulted by counsel, so long as such individuals read

               this Protective Order in advance of disclosure and agree in writing to be bound by

               the terms of this Protective Order through the execution of the Confidentiality

               Agreement Regarding the Handling of “Confidential” Information form attached

               hereto as Exhibit A (the “Agreement”); and

       5.7     Employees of the Parties, in the discretion of such counsel, in preparation of the

               Lawsuit, the New York Lawsuit, or the Texas Lawsuit for hearing or settlement,

               provided such individuals read this Protective Order in advance of disclosure and

               agree in writing to be bound by the terms of this Protective Order through the

               execution of the Agreement attached as Exhibit A.

       5.8     Any individual who authored the document or prior to litigation was copied on the

               document, as evidenced in or on a distribution list associated with the document, or

               was the intended recipient of the document provided that such individuals read this

               Protective Order in advance of disclosure and agree in writing to be bound by the

               terms of this Protective Order through the execution of an Agreement attached as

               Exhibit A.

       The signed Agreements shall be preserved or turned over to any Party to this Protective

Order upon request with reasonable notice. Agreements signed by consultant experts that will not

be designated for trial need not be disclosed.




                                                 4
    Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 5 of 12



       6.    Attorneys’ Eyes Only Information may only be disclosed to the following Qualified

Persons:

       6.1   The Parties’ counsel of record in this Lawsuit, the New York Lawsuit, or the Texas

             Lawsuit who are engaged in the preparation of this Lawsuit, the New York Lawsuit,

             or the Texas Lawsuit for hearing or settlement, including their associates, clerks,

             paralegals, in-house investigators, stenographic personnel, and such other regular

             and temporary employees who assist counsel in the conduct of this Lawsuit,

             including employees of any firm or litigation support vendor retained to reproduce

             the discovery material for use in accordance with this Protective Order;

       6.2   The Court and its presiding Judge, staff attorneys, secretaries, clerks, and

             stenographic personnel in connection with the trial and all hearings in this Lawsuit,

             the New York Lawsuit, or the Texas Lawsuit, as well as any appellate court and

             appellate court staff in accordance with the terms of this Protective Order;

       6.3   Independent stenographic court reporters and videographers retained by the Parties,

             or by any of them, in connection with depositions taken as discovery in this Lawsuit

             the New York Lawsuit, or the Texas Lawsuit, in accordance with the terms of this

             Protective Order; and

       6.4   Independent potential and actual expert witnesses, technical consultants,

             investigators who need to be consulted by counsel, so long as such individuals read

             this Protective Order in advance of disclosure and agree in writing to be bound by

             the terms of this Protective Order through the execution of the Confidentiality

             Agreement Regarding the Handling of “Confidential” Information form attached

             hereto as Exhibit A (the “Agreement”).




                                               5
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 6 of 12



       7.      To be accorded protection under this Protective Order, all Confidential Material,

must be visibly marked as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” In lieu of

marking the original of a document or exhibit, the producing Party may mark the copy that is

produced or exchanged.

       8.      Deposition testimony concerning Confidential Material or Attorneys’ Eyes Only

Information may be designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” during

the deposition but no later than 5 days after the designating Party’s receipt of the final transcript

by identifying the specific page(s) and line number(s) that contain Confidential Material or

Attorneys’ Eyes Only Information. The entire transcript shall be treated as “CONFIDENTIAL”

until the time for designation expires. However, should a Party need to utilize the deposition

testimony in, for example, a hearing or motion before the deadline to designate it as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” the Parties are permitted to do so by

submitting that deposition testimony under seal. If the deposition testimony is subsequently not

designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” the Parties agree that the

sealed testimony can then be unsealed and added to the record as supplement and will be

considered timely. Each Party shall attach a copy of each such written notice to the face of the

transcript and each copy thereof in that Party’s possession, custody, or control.

       9.      If a Party desires to designate Confidential Material it has produced as

“CONFIDENTIAL” after its production, it may do so by e-mailing or mailing a letter to counsel

for all Parties setting forth the Bates numbers and/or a description of the Confidential Material to

be designated as “CONFIDENTIAL.” The Confidential Material will be deemed to have been

appropriately designated upon receipt of the letter. The Party may also designate Confidential

Material it has produced relating to a non-Party as “CONFIDENTIAL” after its production by e-

mailing or mailing a letter setting forth the Bates numbers and/or a description of the Confidential


                                                 6
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 7 of 12



Material to be designated as “CONFIDENTIAL.” The Confidential Material will be deemed to

have been appropriately designated upon receipt of the letter. The Party in possession of

Confidential Material that has been designated by letter shall thereafter designate the Confidential

Material as “CONFIDENTIAL” in the manner described in paragraph 4 of this Protective Order.

       10.     Any Confidential Material or Attorneys’ Eyes Only Information disclosed in

connection with this Lawsuit, the New York Lawsuit, or the Texas Lawsuit that is to be lodged or

filed with the Court for any purpose and that has been designated as “CONFIDENTIAL,” or

“ATTORNEYS’ EYES ONLY” including any memorandum or brief containing such

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” material or information, shall be lodged

and marked on the outside as follows.

                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       This envelope [or container] contains documents which are subject to a Protective
       Order entered by the Court in this Lawsuit governing the use of confidential
       discovery material. It is not to be opened nor the contents thereof displayed or
       revealed except by order of the Court after notice to or by agreement of the parties.

Provided, however, that nothing in this Order shall be construed as preventing the Court from

opening any envelope marked as provided above and viewing the contents thereof.

       11.     All Confidential Material or Attorneys’ Eyes Only Information, including

reproductions thereof, shall be retained by counsel during the pendency of this Lawsuit, except

that independent experts or consultants retained by the Parties and other persons designated by

agreement of counsel may have custody of Confidential Material during the pendency of this

Lawsuit, but must return said materials to counsel thereafter. Within sixty (60) days following the

final termination of this Lawsuit, including all appeals, all such designated material shall either be

returned or destroyed at the option of the Party designating the material “CONFIDENTIAL.”

       12.     Neither the taking of any action in accordance with the provisions of this Protective

Order, nor the failure to object thereto, shall be construed as a waiver of any claim or defense in

                                                  7
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 8 of 12



this Lawsuit, the New York Lawsuit, or the Texas Lawsuit. Other than precluding a Party from

objecting to the furnishing of information based upon confidentiality, this Protective Order shall

not be construed as a waiver of any right to object to the furnishing of information in response to

discovery and, except as expressly provided, shall not relieve any Party of the obligation of

producing information in the course of discovery. Nothing contained in this Protective Order shall

be construed as a waiver by the Parties of any legally cognizable privilege to withhold any

document or information. Nothing contained in this Protective Order shall be construed as a waiver

of any Party’s right to assert a privilege at any stage of the proceeding. Nothing contained in this

Protective Order shall be construed to prejudice the right of any Party to oppose the admissibility

or production of documents or other information on any grounds.

       13.     All disputes, including whether given document(s) are appropriately designated as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” may be presented to the Court by noticed

motion. Any Party desiring to challenge the designation of any document as “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” shall do so within three (3) weeks from the date such document

is first produced as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or thereafter

designated as such. In the event of a dispute with respect to the designation of any discovery

material as “CONFIDENTIAL,” counsel shall attempt to resolve the dispute on an informal basis

before presenting the matter to the Court for resolution. If a resolution cannot be reached, the Party

challenging the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” designation shall send a

written notice to the designating Party identifying, the challenged Confidential Material or

Attorneys’ Eyes Only Information, stating the reasons that the designation is being challenged,

and giving reasonable notice that the Party will move the Court to remove the designation of such

information as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” The Party wishing to

maintain the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” designation shall have the


                                                  8
     Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 9 of 12



burden of demonstrating why the designation is appropriate for such documents. Until such time

as the challenge is resolved, such Confidential Material or Attorneys’ Eyes Only Information shall

be maintained in accordance with this Protective Order.

       14.     This Protective Order is entered without prejudice to the right of any Party to seek

from the Court relief from any of its provisions.

       15.     The inadvertent or unintentional production or disclosure of Confidential Material

without designation as “CONFIDENTIAL” at the time of the production or disclosure shall not be

deemed a waiver in whole or in part of a Party’s claim of confidentiality or secrecy, either as to

the specific information produced or disclosed, or as to any other information relating thereto or

on the same or related subject matter. Any claim of inadvertent or unintentional production must

be made within 60 days from the date that it becomes known to the disclosing Party that such

Confidential Material was inadvertently produced without designation.

       16.     Nothing in this order shall prevent a Party from using or disclosing its own

information or documents as it deems.

       17.     Nothing in this Order shall affect the right of any Party during the oral deposition

of any witness or during any hearing in this proceeding to offer any document or testimony

designated “CONFIDENTIAL” as evidence in this Lawsuit, the New York Lawsuit, or the Texas

Lawsuit. Counsel for a Party or a non-Party witness shall have the right to exclude from depositions

any person who is not authorized to receive Confidential Material or Attorneys’ Eyes Only

Information pursuant to this Protective Order, but such right of exclusion shall be applicable only

during periods of examination or testimony during which Confidential Material or Attorneys’ Eyes

Only Information is being used or discussed.

       18.     In the event that Confidential Information or Attorneys’ Eyes Only Information is

to be disclosed during the oral deposition of any witness, or during any hearing, counsel shall


                                                    9
    Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 10 of 12



notify counsel for all Parties in advance of such intended disclosure, whether such disclosure is by

document, by question of counsel, or otherwise. Prior to such disclosure, counsel shall provide the

deponent or witness with a copy of this Order and the deponent or witness shall be bound hereby

and shall not reveal such information to anyone or use such information for any purpose other than

in accordance with this Order.

       19.     This Protective Order is effective immediately.

       20.     By agreement of the Parties, this Protective Order may be executed in one or more

counterparts, and all of such counterparts taken together shall constitute one Protective Order.


                                          8th day of _______________________
       SIGNED in Houston, Texas, on the _________      November              2019.




                                              __________________________________
                                              HON. NANCY F. ATLAS
                                              UNITED STATES DISTRICT JUDGE


                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




                                                10
    Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 11 of 12



Dated: November 8, 2019
Respectfully submitted,
JACKSON WALKER L.L.P.                                 BAKER & HOSTETLER LLP

By: /s/ G. Scott Fiddler                              By: /s/ Ashlee Cassman Grant
   G. SCOTT FIDDLER                                      Dennis P. Duffy, attorney in charge
   Attorney-in-Charge                                    Texas Bar No. 06168900
   Texas Bar No. 06957750                                Federal ID No. 10502
   Federal ID No. 12508                                  Ashlee Cassman Grant, of counsel
   Email: sfiddler@jw.com                                Texas Bar No. 24082791
   1401 McKinney Street, Suite 1900                      Federal ID No. 1607786
   Houston, Texas 77010                                  811 Main Street, Suite 1100
   Tel.: (713) 752-4217                                  Houston, Texas 77002-4995
   Fax: (713) 754-6717                                   Telephone: (713) 646-1364
   COURTNEY CARLSON                                      Facsimile: (713) 751-1717
                                                         dpduffy@bakerlaw.com
   Of Counsel
                                                         agrant@bakerlaw.com
   Texas Bar No. 24065004
   Federal ID No. 1115579                             ATTORNEYS FOR DEFENDANT,
   Email: ccarlson@jw.com                             LILIS ENERGY, INC.
   1401 McKinney Street, Suite 1900
   Houston, Texas 77010
   Tel.: (713) 752-4239
   Fax: (713) 308-4139
ATTORNEYS FOR PLAINTIFFS,
SETH BLACKWELL AND BRENNAN SHORT




                               CERTIFICATE OF SERVICE

       In accordance with the Federal Rules of Civil Procedure, I hereby certify that on November
8, 2019, I electronically filed the foregoing with the Clerk of Court by using the CM/ECF system
which will send notice of this filing to the following:

       G. Scott Fiddler
       Courtney Carlson
       Jackson Walker L.L.P.
       1401 McKinney Street, Suite 1900
       Houston, Texas 77010
                                               /s/ Ashlee Cassman Grant
                                              Ashlee Cassman Grant




                                               11
      Case 4:19-cv-02311 Document 17 Filed on 11/08/19 in TXSD Page 12 of 12



                                          EXHIBIT “A”

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 SETH BLACKWELL and                               §
 BRENNAN SHORT,                                   §
                                                  §
                Plaintiffs,                       §              C.A. NO. 4:19-cv-02311
 v.                                               §
                                                  §
 LILIS ENERGY, INC.,                              §
                                                  §
                Defendant.                        §

                 CONFIDENTIALITY AGREEMENT REGARDING
               THE HANDLING OF “CONFIDENTIAL” INFORMATION

I hereby acknowledge that information and documentation is to be made available to me which
has been designated as “Confidential” and that such information and documentation is provided to
me subject to the terms of the Parties’ Protective Order, solely for the purposes of providing service
to counsel of record in the above-styled and numbered cause before the United States District
Court for the Southern District of Texas, Houston Division (the “Court”). I have been provided
with a copy of the Protective Order and have read the Protective Order. I understand that I am
bound by its provisions and I agree to comply with its terms.

I understand that I am prohibited by order of the Court from utilizing any “Confidential”
information or documentation for any purpose other than that stated above, and from disseminating
such information or documentation to any individual who is not equally bound with respect to the
use thereof. I understand that any “Confidential” information which I receive or which is otherwise
in my possession is to remain in my personal custody until such information is no longer needed
for the prosecution or defense of such case, whereupon it is to be returned to counsel who provided
me with said material.




 Printed Name                              Date                Signature




                                                  12
